OPINION — AG — ** PROFESSIONAL MISCONDUCT — VIOLATION OF RULES ** (1) IN THE EVENT IT COMES TO THE ATTENTION OF THE BOARD OF MEDICAL EXAMINERS, BY ANY MEANS, THAT A VIOLATION OF THE RULES OF PROFESSIONAL CONDUCT MAY HAVE OCCURRED, THE BOARD MAY CONDUCT AN INVESTIGATION THEREOF IN SUCH MANNER AS IT DEEMS ADVISABLE; AND THAT ALTHOUGH THE BOARD, IN MAKING SUCH INVESTIGATION, DOES NOT HAVE THE AUTHORITY TO REQUIRE THE ATTENDANCE OF WITNESSES OR THE PRODUCTION OF EVIDENCE, IT MAY REQUIRE WITNESSES WHO VOLUNTARILY APPEAR BORE IT TO TESTIFY UNDER OATH. (2) THE SECRETARY OF THE BOARD OF MEDICAL EXAMINERS SHOULD PRESERVE A TRUE RECORD OF THE INITIATION, PROGRESS, AND RESULTS OF SUCH INVESTIGATIONS, AS PART OF THE OFFICIAL PROCEEDINGS OF THE BOARD. (59 O.S. 487 [59-487]) (ETHICS, MALPRACTICE) CITE: 59 O.S. 487 [59-487], 59 O.S. 503 [59-503] 59 O.S. 504 [59-504] (RICHARD M. HUFF) NOTE: ALSO A MEMORANDUM ATTACHED REGARDING SURGEONS, PHYSICIANS IN COMPLAINTS, REVOKING LICENSE (FRED HANSEN)